This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 KATHERINE LUCERO and
 3 PATRICIA BAINES,

 4          Petitioners-Appellees,

 5 v.                                                           NO. 31,375

 6 JASON LUCERO and DEBRA WILHITE,

 7          Interested Party

 8 and

 9 MICHAEL MANG,

10          Intervenor-Appellant.


11 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
12 Gerard J. LaVelle, District Judge



13 Katherine A. Lucero
14 Ruidoso, NM

15 Patricia Ann Baines
16 Albuquerque, NM

17 Pro Se

18 Jason Lucero
19 Albuquerque, NM
 1 Michael S. Mang
 2 Albuquerque, NM

 3 Debra Wilhite
 4 Albuquerque, NM

 5 Pro Se

 6 Charlotte Mary Toulouse
 7 Albuquerque, NM

 8 Guardian ad Litem



 9                           MEMORANDUM OPINION

10 FRY, Judge.

11       Summary affirmance was proposed for the reasons stated in the calendar notice.

12 No memorandum opposing summary affirmance has been filed, and the time for doing

13 so has expired. AFFIRMED.

14       IT IS SO ORDERED.



15
16                                       CYNTHIA A. FRY, Judge
17 WE CONCUR:


18
19 CELIA FOY CASTILLO, Chief Judge




                                            2
1
2 MICHAEL E. VIGIL, Judge




                            3